Citation Nr: 9918142	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer and 
actinic keratosis.

2.  Entitlement to service connection for blood poisoning.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

The claim of entitlement to service connection for blood 
poisoning is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for blood 
poisoning is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are not of record.  A 
February 1998 statement from the VA Records Management Center 
in St. Louis, Missouri, indicated that the veteran's original 
claims file could not be located and that a reconstructed 
claims file was enclosed.  An April 1998 statement from the 
National Personnel Records Center (NPRC) indicated that there 
were no medical records on file for the veteran and that they 
may have been destroyed by a fire.  It was also reported that 
there were no records from the Surgeon General's Office 
available.  Thus, although it is unfortunate that any service 
medical records which may have once existed are no longer 
available, for the reasons discussed below, the claim may be 
considered on the basis of the available record.

Various private treatment records have been submitted by the 
veteran.  These records show that he was treated for skin 
cancer and actinic keratosis in the 1990's.  There is nothing 
in the medical records, however, that shows the veteran has 
any current residuals of blood poisoning.

At a personal hearing before a hearing officer at the RO in 
August 1998, the veteran testified that he was training to be 
a cook during service when he cut his hand.  He continued to 
wash pots and pans in greasy water and developed blood 
poisoning.  He said that he was hospitalized for 31 days.  He 
said that he did not currently have blood poisoning and was 
not receiving any treatment related to the incident in 
service.  The appellant conceded that he did not currently 
have any problems due to the reported inservice episode of 
blood poisoning.     

Analysis

The veteran is seeking service connection for blood 
poisoning.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for blood poisoning.  However, while the veteran has 
testified that he was treated for blood poisoning during 
service, he has submitted no medical evidence to show that he 
currently has blood poisoning or that he has any residual 
disability resulting from his reported episode of blood 
poisoning in service.  Moreover, he conceded at the personal 
hearing in August 1998 that he did not currently have blood 
poisoning or any problems related to reported inservice 
episode of the blood poisoning.  In short, no medical or 
other competent evidence showing that he currently has blood 
poisoning or any residual disability related to his reported 
blood poisoning in service has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has any disability related to blood 
poisoning, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for blood poisoning is denied.


REMAND

The veteran is seeking service connection for skin cancer and 
actinic keratosis.  He contends that his skin problems that 
were first diagnosed in the 1990's are the result of his 
"over-exposure" to the sun during his service in Panama.   

In support of his claim the veteran has testified that his 
private physician told him that skin cancer and actinic 
keratosis could be related to his reported over-exposure to 
the sun during service.  While the appellant was then 
informed by the hearing officer that he must provide 
sufficient evidence to establish the claimed relationship 
between his current skin condition and his military service, 
and while the veteran indicated that he would obtain such a 
statement, his claim was denied in a Supplemental Statement 
of the Case dated the same day as the hearing without 
affording the appellant a reasonable time to contact his 
private physician.  In addressing this issue in a similar 
case, the United States Court of Appeals for Veterans Claims 
has stated that 'upon receipt of the hearsay statement from 
the veteran, the Secretary had an obligation under section 
5103(a) 'to assist [the] claimant[] in understanding how to 
file for benefits and what evidence is required'... by 
advising him that the physician's statement was needed to 
'complete' his application."  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  Thus, the veteran should be informed 
that he must provide evidence of the reported opinion from 
his physician and the RO must give the appellant an 
appropriate period of time to provide it.  

Additionally, in this case there are no service medical 
records of record.  Any available service medical records may 
have been destroyed by the fire at NPRC in 1973, or they may 
have been lost or misplaced by VA in light of the 
aforementioned handling of his original claims file.  Still, 
the NPRC has indicated that NA Form 13055 should be completed 
in order to allow NPRC to complete a more thorough search.  
However, there is no indication in the record that the 
veteran was ever informed of the need to complete this form.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should send the veteran a copy 
of NA Form 13055, and request that he 
complete the form with respect to his 
claim for entitlement to service 
connection for skin cancer and actinic 
keratosis, and return it to the RO.  If 
the veteran returns the form, the RO 
should send it to NPRC for appropriate 
action.

2.  The RO should also request that an 
additional search be made by VA for the 
veteran's original claims file that may 
be stored at the VA Records Management 
Center in St. Louis, Missouri, or in any 
other appropriate long term federal 
records storage archive.  

3.  The RO should notify the veteran that 
he should secure a statement from the 
private physician who told him that there 
was a relationship between his skin 
disorders and his reported over-exposure 
to the sun during military service in 
Panama.

4.  If the veteran submits a statement 
from his physician that is sufficient to 
make his claim well grounded, the RO 
should schedule the veteran for a VA 
dermatology examination to determine the 
nature and extent of any skin disorder 
and its possible relationship to the 
veteran's military service.  The examiner 
must review the veteran's claims file.  
All indicated testing should be conducted 
and all clinical manifestations should be 
reported in detail.  Following the 
examination and review of the record, the 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's skin disorder is related to his 
active duty service, to include his 25 
month term of service in Panama.  Reasons 
and bases for all conclusions should be 
provided.

5.  After completion of the above, the RO 
should review the record and readjudicate 
the veteran's claim of entitlement to 
service connection for skin cancer and 
actinic keratosis.

Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional 

medical information and afford the appellant due process.  No 
action is required of the appellant until he receives further 
notice. 


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals


 
  The veteran served in Panama from April 1942 to May 1944.

